UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1376


TANIA BAKER,

                Plaintiff - Appellant,

          v.

LOUIS E. WOOLARD, LCSWC-C; MARY            ELLEN    CAHILL,    Intake
Specialist; EVELYN YAP, LCSWC-C,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-02484-CCB)


Submitted:   May 24, 2012                       Decided:      May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,      and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tania Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tania Baker appeals the district court’s order denying

her motion for reconsideration under Fed. R. Civ. P. 60(b).                 We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Baker v. Woolard, No. 1:11-cv-02484-CCB (D. Md. Mar. 7,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2